Citation Nr: 1741769	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-44 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection psoriatic arthritis manifested by pain in the cervical spine, lumbar spine, chest, knees, shoulders, upper arms and elbows, ankles, feet, and hips.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.P.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had a verified period of active duty for training from October 12, 1982 to February 12, 1983, as well as additional verified active duty with the United States Air Force Air National Guard from December 1, 2001 to March 15, 2002; March 26, 2002 to July 21, 2002; and February 25, 2003 to June 18, 2003.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2015.  This matter was originally on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the prior decision listed the issues relating to the Veteran's spine and joint pain as entitlement to service connection for a disorder of the cervical spine to include psoriatic arthritis, a disorder of the lumbar spine to include psoriatic arthritis, costochondritis claimed as psoriatic arthritis, bilateral knee disorder to include psoriatic arthritis, bilateral shoulder disability to include psoriatic arthritis, bilateral upper arm/elbow disability to include psoriatic arthritis, bilateral ankle disability to include psoriatic arthritis, bilateral foot disability to include psoriatic arthritis, and bilateral hip disorder to include psoriatic arthritis.  As the Board is granting the claim with regard to these disabilities herein, the issue has been recharacterized as entitlement to service connection for psoriatic arthritis manifested by pain in the cervical spine, lumbar spine, chest, knees, shoulders, upper arms and elbows, ankles, feet, and hips.

In May 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not have a current diagnosis of chronic or recurrent sinusitis.

2.  It is at least as likely as not that the Veteran's psoriatic arthritis is shown to be related to active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have chronic or recurrent sinusitis that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's psoriatic arthritis was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3,102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's August 2015 Remand, the Agency of Original Jurisdiction (AOJ) obtained dates of periods of ADT and inactive duty training (IDT), scheduled the Veteran for a VA examination to determine the exact nature and etiology of the Veteran's claimed sinusitis and psoriatic arthritis, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010, September 2012, and August 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

Moreover, during the May 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for chronic or recurrent sinusitis and psoriatic arthritis.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

Service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during IDT to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Sinusitis

Initially, the Board notes that service connection has been established for allergic rhinitis and sinus congestion headaches.  Dorland's Medical Dictionary defines sinusitis as "inflammation of a sinus, usually a paranasal sinus; it may be purulent or nonpurulent, acute or chronic" and rhinitis as "inflammation of the mucous membrane of the nose, marked by dryness, followed by increased mucous secretion from the membrane, impeded respiration through the nose, and pain."  Dorland's Illustrated Medical Dictionary, 1746 and 1664, respectively (32nd ed. 2012).  Thus, to establish a sinusitis disability in this case, the evidence must show separate and distinct symptoms from service-connected rhinitis that are independently attributable to a separate sinus disorder.  38 C.F.R. § 4.14; see also Mittleider v. West, 11 Vet. App. 181(1998).

The service treatment records are absent complaints, findings or diagnoses of chronic or recurrent sinusitis during active duty service to include periods of ADT.  

At the May 2010 VA examination, the Veteran reported that she had seasonal symptoms of nasal congestion, feeling run down and tired, itchy eyes, cough, frontal headaches with bacterial sinus infections about once a year.  The examiner indicated that at that time rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes and sneezing and sinus symptoms included daily headaches, sinus pain, and sinus tenderness.  The examiner, a physician's assistant, diagnosed the Veteran with rhinitis with sinusitis.  

In a December 2010, the Veteran's allergist since 1992 noted that the Veteran's rhinitis had caused her to have sinusitis.  In an April 2011 letter from the Veteran's primary care physician (PCP) since 2003 noted that the Veteran had a long history of allergic rhinitis and at times bronchitis but opined that the Veteran's exposure to dust, fumes, and other airway irritants more likely than not aggravated her allergic rhinitis, sinusitis, and bronchial irritation.  In letters dated in April 2012 and January 2013, the Veteran's allergist noted that the Veteran had recurrent sinusitis in addition to allergic rhinitis and episodic bronchitis.  The allergist also related these diagnoses to allergens in service.      

In a July 2014 medical opinion, the physician stated, 

Based on [the Veteran's] records, there were no specific diagnos[i]s of ... sinusitis, other than one sinusitis episode some years ago, treated by local physicians who attended to active service[]members.  Otherwise, the record is silent for TRUE ... sinusitis episodes.  Even though allergic rhinitis, when severe, can easily play into other concomitant issues, this veteran's records did not support true ... sinusitis episodes.  Therefore, it is LESS likely that her sinusitis ... [is] due to her allergic rhinitis.  ...  Even though her allergist has specifically mentioned ... sinusitis, the record is lacking th[at] diagnos[i]s/visit[], at least to a reasonable degree.  Comments concerning true aggravation cannot be applied, due to her having multiple issues that can create similar symptoms from different etiologies.  ...  She may have had some mild sinusitis episodes over time, perhaps subclinical and possibly treated without visits, or perhaps treated symptomatically.  ... Overall, specific confirmed diagnoses of sinusitis ... are not well supported, other th[a]n her physician mentioning them.  ...

The Veteran underwent VA examination in April 2016 by an Ear, Nose and Throat specialist but signed for administrative purposes by the VA examiner who rendered the July 2014 medical opinion.  The Veteran reported that she was congested in the morning and that she had throat clearing and hoarseness related to PND which was worse in the morning and after eating.  She noted that he had allergies and had been treated for 20 years with immunotherapy (shots) and felt that she still needed them.  The Veteran reported that she had not had a sinus infection for "a long time" and had not required antibiotics.  The Veteran reported "sinus headaches" in the fall and spring which responded to nasal sprays (including topical nasal steroid), but she denied taking any antihistamines or other medications but reported that she had taken omeprazole but only when needed and it was not taken daily.  The Veteran reported that she had been given sinus rinses but denied using them.  There was no history of prior sinonasal surgery and there was no imaging for sinusitis.  

The examiner stated, 

The veteran's presentation is consistent with continued stable perennial allergic rhinitis treated with immunotherapy (shots) and topical nasal steroid, but not rinses or antihistamines which would be first line treatment.  Her symptoms are stable and mostly unchanged in severity from prior evaluations.  Given her present symptoms there is no evidence to suggest she has a diagnosis of sinusitis cl[i]ni[]cally, even to the point that obtaining imaging would be of little utility given low suspicion for sinusitis or chronic sinusitis disorder.  Overall she has no evidence of a disorder related to sinusitis and has stable allergic rhinitis as desc[ri]bed above.  Lastly, she has been taking her omeprazole incorrec[tl]y.  Many patients with these symptoms (drainage and throat clearing) actually have laryngopharyngeal reflux (LPR) which causes nasal irritation while they symptomatically or asymptomatically reflux (e[sp]ecially at night while sleeping) which presents with siml[]ar symptoms.  A trial of 3 months of bid om[e]prazole 20mg would be sufficient to determine if this is the etiology of her throat clearing and nasal drainage, but based on the mucosa on her endoscopy today and overall symptoms, she has no evidence or suspicion of sinusitis as source of the above symptoms or heada[ch]es.  She reports that she suspects her headaches are related to chronic problems with her back and neck which is certainly a possibility and she has upcoming evaluation for this issue at request of C&P administration.    

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has a diagnosis of chronic or recurrent sinusitis, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the July 2014 and April 2016 VA examiners' unfavorable medical opinions over the favorable opinions in May 2010 by the VA physician's assistant, in December 2010 by the Veteran's private allergist, and in March 2012 by the Veteran's private rheumatologist.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, the most probative examination was provided in April 2016 by an ear, nose, and throat specialist who took into account the entire record as well as the physical examination and interview with the Veteran.  The specialist noted that the rheumatologist and allergist provided their opinions; however, the private medical records are absent any diagnosis of chronic or recurrent sinusitis.  

In fact, an April 2011 letter from the Veteran's primary care physician noted that she had a long history of allergic rhinitis and at times bronchitis as well; however, the PCP's private treatment records are absent a diagnosis of chronic or recurrent sinusitis.  CT scan in July 2009 noted that visualized sinuses were unremarkable.  In March 2010, the PCP diagnosed the Veteran as having acute sinusitis and suggested using an oral antibiotic.  On January 11, 2012, the Veteran was diagnosed as having acute sinusitis; and she was prescribed clindamycin.  The Veteran presented on February 1, 2012 for follow-up appointment.  The PCP noted that the Veteran never filled her prescription for clindamycin.  In March 2012, the Veteran's rheumatology physician noted that the Veteran reported a sinus infection for nearly two months and that she had used two courses of antibiotics for 40 days.  

Private treatment records from the Veteran's allergist consisting mostly of letters to her private medical providers and insurance provider are also absent a diagnosis of recurrent sinusitis until the December 2010 letter addressed to "TO WHOM IT MAY CONCERN."  In addition, letters from the allergist to the PCP from January 2003 to November 2011 include no mention of sinusitis.  It is notable that in the letters to the Veteran's PCP dated in September 2010, November 2011, and January 2013, the allergist noted that Head, Eye, Ear, Nose and Throat (HEENT) examinations, which generally includes palpation of frontal and maxillary sinuses, were unremarkable. 

Further, the May 2010 VA examiner diagnosed the Veteran as having sinusitis based on the Veteran's report of headaches, sinus pain, and sinus tenderness; however, there is no indication that the examiner conducted an examination of the sinuses.

The Veteran's private PCP and allergist do not identify a diagnostic testing report confirming sinusitis or include any comments suggestive of nasal symptoms that could not be attributed to rhinitis.  In fact, the private medical records that include a diagnosis of sinusitis also include a simultaneous diagnosis of rhinitis.  As such, the Board finds these medical records to be of less probative weight than the April 2016 opinion which did not contain these deficiencies and contained a reasoned opinion based on examination findings and a review of the Veteran's file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Thus, the Board finds that the most probative evidence is against a finding that the Veteran has chronic or recurrent sinusitis.  

To the extent the Veteran opines that she has recurrent sinusitis that is related to active service and to service-connected disability, the Board does not find her competent to provide an opinion regarding the diagnosis and etiology of any current sinus complaints as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board finds that the Veteran has nasal and congestive symptoms as well as congestion headaches.  Service connection has been established for allergic rhinitis and sinus congestion headaches to account for these symptoms.  The most probative evidence weighs against recurrent symptoms attributable to a sinus disorder that is independent of service-connected rhinitis and sinus congestion headaches.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for sinusitis, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Psoriatic Arthritis

The Veteran seeks service connection for a cervical spine disability, a lumbar spine disability, costochondritis, a bilateral knee disability, a bilateral shoulder disability, a bilateral upper arm/elbow disability, a bilateral ankle disability, a bilateral foot disability, and a bilateral hip disability; all of which she attributes to psoriatic arthritis.  

The Board notes that the competent evidence of record indicates that the Veteran's neck, back, chest, shoulder, upper arm/elbow, ankle, foot, and hip pain are part and parcel of her diagnosis of psoriatic arthritis.  

The Veteran underwent VA examination in June 2010 at which time she noted that her major problem, the pain the in neck area had its onset in the early 1990s.  The Veteran reported that she also experienced peripheral joint pain in her knees, elbows, ankles, wrists, and hands as well as some prior low back pain.  After physical examination, the Veteran was diagnosed as having psoriatic arthritis.  The examiner noted, 

The diagnosis is well-established based on observations of joint welling, dactylitis, classic psoriatic skin lesions, and nail pitting by an excellent rheumatologist.  He[r] sym[]ptoms are certainly related to this prior diagnosis.  Her prior history of co[]stochondritis, as well as pain laterally to the hips and medial to the knees are all consistent with the diagnosis of psoriatic arthritis.

In addition, in a December 2014 VA medical opinion, the examiner stated, 

... [The Veteran] does have confirmed diagnoses of psoriatic arthritis, which many times, can be an all encompassing type of disease process which can easily affect multiple joints and the spine.  These are usually based on physical examination and laboratory findings, which have been well proven by her providers over the years.  There is no question she has psoriatic arthritis, and again, this can be all encompassing.  The knees, shoulders, both arms/elbow, ankles, neck, lumbar spine, costochondritis, hips, and psoriatic arthritis can easily be affected by her psoriatic arthritis, as many times, multiple joint/spine areas can be affected.

Thus, in this case, the Veteran clearly has a current diagnosis of psoriatic arthritis.  The remaining questions, therefore, are whether there is evidence of in-service occurrence or aggravation of psoriatic arthritis and competent evidence of a relationship between the current disability and military service.

As noted above, the Veteran had a period of active duty for training from October 12, 1982 to February 12, 1983 and periods of active duty from December 1, 2001 to March 15, 2002; March 26, 2002 to July 21, 2002; and February 25, 2003 to June 18, 2003.  Further, the Veteran's service history includes active duty days from August 1982 until August 2009 which the Board concludes are active duty for training days and only inactive duty training days from August 2009 to February 2010.   

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness, as a "history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304 (b)(1). 

If the pre-existing disability was not noted upon entrance to service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

On Reports of Medical Examination dated in April 1982, August 1986, August 1990, May 2000, the Veteran's upper extremities, feet, lower extremities, spine, and other musculoskeletal were all clinically evaluated as normal.  On Report of Medical Examination in August 1995, the Veteran's upper extremities were evaluated as abnormal.  None of the Reports of Medical Examination, however, "noted" residuals of psoriatic arthritis or any other type of arthritis.  Nevertheless, the Board finds that there is clear and unmistakable evidence that the Veteran's psoriatic arthritis preexisted her periods of active duty service.

The Veteran's Air National Guard records indicate that in December 1985, the Veteran's chest pain was noted to appear to be costochondritis; in February 1990, the record indicates that the Veteran had been diagnosed as having patella bursitis and patella femoral irritation; on Report of Medical History in August 1990, the Veteran reported swollen or painful joints (patella femoral syndrome diagnosed in August 1989); on Report of Medical History in August 1995, the Veteran reported swollen or painful joints (patella femoral syndrome since August 1989) and recurrent back pain (back and neck pain since August 1994); and in March 1998, the Veteran was diagnosed as having chest wall pain.   

In a March 2011 letter to the Veteran, her rheumatologist stated,

When we were together on 12/9/10 you presented me with two large envelopes of your past military medical records to review.  ...  We met on 5/2/07 in my rheumatology office to evaluate your long-standing articular pain issues.  I diagnosed you with both psoriasis and psoriatic arthritis at that visit.  You have been treated with appropriate medication for these conditions since that time.  I have reviewed your military medical records including the times you were on active duty and the types of activities you were engaged in.  Although the psoriatic arthritis was diagnosed formally in 2007, I am certain you were struggling with inflammatory arthritis symptoms for many years prior to the diagnosis.  Specifically, your military record describes "costochondritis" on many occasions dating back to 1998 when you were seen for chest wall pain.  You were treated with indomethacin and darvocet for chest wall pain in 2001.  This was mentioned again during a 2002 deployment.  It is most likely that your chest wall pain was actually a manifestation of psoriatic arthritis.  This causes an inflammation at the entheses or attach[]ments of muscle into bone.  The costochondral junctions along the anterior sternum are a typical site of involvement for psoriatic arthritis.  Additionally, there was an extended period of time from Sept 1989 through May, 1990 when you were on restricted activities due to patellofemoral bursitis which, like the costochondritis, was most likely a manifestation of the inflammatory psoriatic arthritis.  You also have longstanding ankle and foot pain with associated swelling.  This is well documented throughout your military medical record.  ...  

In an April 2011 letter, the Veteran's PCP stated,

I have been [the Veteran]'s primary care physician since October 2003 and have cared for her since that time.  I have reviewed her records from my office as well as those provided to me from her previous provider ... and her military medical records.  ...  From the time I started seeing [the Veteran] in 2003, she had concerns of neck and back pain.  Many other joints were problematic as well, including her shoulders, elbows, and ankles.  Looking back at her previous records, it is clear that she had these problems as far back as 1998.  ... [The Veteran] has had atypical chest pain multiple times from 1993-2010.  At times this was feared to be cardiac-related, and testing was done to rule that out.  Her chest pain was eventually found to be related to costochondritis and enthesitis involving rib margins.  This is more likely than not related to her psoriatic arthritis and has been very problematic for her. The therapies used on her joints have unfortunately not taken this pain in her chest away.  ...  

Thus, with respect to the periods of active duty from December 1, 2001 to March 15, 2002; March 26, 2002 to July 21, 2002; and February 25, 2003 to June 18, 2003, the Board finds that the presumption of soundness is rebutted as there is clear and unmistakable evidence that psoriatic arthritis pre-existed the Veteran's active duty service.  In fact, the Board finds that it is entirely possible that the Veteran's psoriatic arthritis could have preexisted her first period of active duty for training from October 12, 1982 to February 12, 1983 as the Report of Medical History completed by the Veteran in April 1982 indicates a history of pain in chest in 1981, noted to be due to cough, which resolved.

As the Board has determined that the Veteran's psoriatic arthritis preexisted the Veteran's periods of active duty service, the next consideration is whether there is clear and unmistakable evidence that the psoriatic arthritis was NOT aggravated by her active duty service; or, in the alternative, whether her psoriatic arthritis was incurred or aggravated by a period of active duty for training as favorable application of presumption of aggravation and presumption of soundness regarding periods of active duty for training and inactive duty training is not available.  

At the May 2015 Board hearing, the Veteran testified that during basic training she was running a lot, doing sit-ups, push-ups, marching, lifting heavy objects, kneeling, crawling on concrete floors.  She also testified that during periods of deployment she experienced increased physical exertion including pulling and pushing generators, kneeling on concrete, asphalt, runways, and rocks for long periods.  The Veteran testified that her symptomatology worsened during those periods when she was activated and that there was a direct correlation between the strenuous activity she experienced during those periods and the severity of her symptoms.  

The Board notes that the Veteran's military occupational specialty was power production craftsman.  According to the U.S. Air Force, it is the job of Electrical Power Production specialists to ensure that we always have electricity readily available. These experts utilize a vast array of skills and knowledge to do everything from starting up portable generators to maintaining and operating power stations to keep all bases operating at full capacity.   

The Veteran's National Guard records indicate that in December 1985, she was cleared to participate in physical fitness testing and that her chest pain appeared to be costochondritis.  From September 1989 to December, the Veteran was put on a profile and excused from physical fitness program due to sore knee.  From February to May 1990, the Veteran was put on a profile and excused from physical fitness program due to her patella bursitis and patella femoral irritation.  In August 1990, the Veteran reported pain in extremities, neck pain/stiffness, painful joints, and back pain.  Report of Medical Examination in August 1995 noted that the Veteran had recurrent back pain since August 1994 while on active duty in Canada (July 30 to August 13).  In March 1998, the Veteran was seen for follow up of chest wall pain.  She reported that she would be in Korea on the April 14 until May 4, 1998 digging ditches and doing outdoor work.  She also reported that she would be in Guatemala in July 1988.  

In June 2002, while on active duty and deployed in Oman, the Veteran sustained a right hand injury when she smashed it between two pieces of equipment.  On follow up, she also reported some left sternal soreness which started the day prior.  In August 2002, the Veteran was seen by her PCP with several problems.  The Veteran reported that her back had been hurting since she had been home from Oman.  

Rheumatology notes dated in May 2007, the Veteran reported that her back had hurt for years and that while shoveling during National Guard duty, she hurt her back in the 1980s.  An August 2007 note indicates that the Veteran was in Arizona for two weeks with the National Guard working with heavy equipment and that she had bad chest and upper back pain when she got home which lasted for two weeks.  In October 2007, the Veteran reported that she had not advised her military supervisor that she had a new diagnosis of psoriatic arthritis and noted that he had exercise maneuvers in January but was not at all sure that she would be able to perform given the way she felt that that time, hurting more and more being much more tired.  In February 2008, the Veteran reported that she did okay on military maneuvers in January 2008.  In May 2008, the Veteran was cleared to participate in the physical fitness testing which included step assessment, sit up assessment, push up assessment, flexibility assessment, and exercise.   

A September 2009 Aeromedical Summary noted that the Veteran had been receiving treatment for psoriatic arthritis, that she had had back pain early in her guard career from an injury sustained while on active duty orders.  In November 2008, she development significant foot pain, occasional hip and knee pain and her back pain was in the mid-to upper back region.  

In the March 2011 letter, the Veteran's rheumatologist stated,

Your job requirements during active deployment included aggressive physical exertion.  You were running and marching long distances.  You worked in cramped engine compartments.  You were kneeling and crawling on concrete floors, runways and asphalt on a regular basis.  I believe it is at least as likely as not that these activities exacerbated your condition and created an increased vulnerability to strain injury and chronic articular pain.  The natural history of psoriatic arthritis involves an inflammatory arthritis that can migrate to different areas of the body in an unpredictable fashion.  This disease can wax and wane overtime.  Any part of the body (particularly the ankles, feet and knees) that becomes inflamed is much more likely to become injured or damaged with routine stresses.  

In the April 2011, the Veteran's PCP stated,

I sent her to [a rheumatologist] in April 2007, and she was diagnosed with psoriatic arthritis.  ...  Psoriatic arthritis is often very debilitating and painful.  It has caused [the Veteran] to miss work at times and to curtail daily activities frequently.  ...  I have reviewed a description of the duties she had from 1983 to 2003, and many of those duties involved activities that more likely than not would have caused or at least worsened her arthritis.  The marching, lifting, kneeling, pushing, and pulling was at least as likely as not contributing to her joint pain and eventual worsening.  ...  In summary, I feel that many of [Veteran's] medical conditions--specifically her psoriatic arthritis with neck, back, and joint pain, costochondritis ... are more likely than not related to her duties while on active military duty.  This is based upon a review of many medical records and a description of her duties during that time.

The Board finds that the record contains competent evidence which indicates that the Veteran's active duty and active duty for training activities over time aggravated the Veteran's psoriatic arthritis beyond its nature progression.

The Board notes that a VA opinion was rendered in December 2014 which states, 

It is not possible, based on the information medical science provides us with (currently), to specifically state a triggering factor for her psoriatic arthritis.  One must also take into account risk factors for d[e]veloping this (ie., family history, genetics, natural progression of disease with age).  To avoid discussing these risk factors would be injecting bias into any reviews.  Therefore, after reviewing all available information in her c-files and all CPRS entries and all private records and a review of the current reliable medical literature, this examiner opines it would be resorting to speculation to state whether her psoriatic arthritis (to include the above mentioned areas that are affected/complained of) have any relationship to environmental hazards incurred while serving in SW Asia.  The reasoning is because multiple issues can play into the onset of psoriatic arthritis/psoriasis and body areas affected by this.  Even though family history, genetics, and environmental causes have been noted as risk factors for the development of this disease entity, it is not possible to specifically state whether this was contracted or 'triggered' specifically by SW Asia service.  These are known diagnoses with known etiologies, yet the mechanism of onset is cloudy, at best.  ...  There is no manner in which to determine true aggravation.

As there is not clear and unmistakable evidence that pre-existing psoriatic arthritis was not aggravated by service or that it had not progressed beyond its natural progression during service, the presumption of soundness has not been rebutted and the Board will proceed to evaluate the case as one for service connection.

The Board notes that there is again a difference of opinion among the medical professionals.  A more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case, however, would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding of that the Veteran's psoriatic arthritis had its onset in service.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis, is denied.

Entitlement to service connection psoriatic arthritis manifested by pain in the cervical spine, lumbar spine, chest, knees, shoulders, upper arms and elbows, ankles, feet, and hips is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


